Citation Nr: 0003757	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-326 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a disability 
manifested by drug addiction.  

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related disability.  




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  

3.  The veteran, who has not been granted service connection 
for any disability, filed his claims asserting secondary 
service connection for disability manifested by drug 
addiction and HIV-related disability after October 31, 1990.  

4.  The veteran is shown to suffer from primary drug abuse 
due to his own willful misconduct.  

5.  The veteran is shown to suffer from HIV and AIDS-related 
disability caused by his abuse of intravenous drugs.  





CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The veteran's claim of service connection for a 
disability manifested by drug addiction filed after October 
31, 1990 must be denied by operation of law.  38 C.F.R. 
§ 3.301(a) (1999).  

3.  The veteran's claim of service connection for HIV-related 
disability filed after October 31, 1990 must be denied by 
operation of law.  38 C.F.R. § 3.301(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background 

A careful review of the veteran's March 1972 report of 
enlistment medical examination shows that no disqualifying 
defects or communicable diseases were discovered.  The report 
also noted the condition of the veteran's spine as 
"normal."  

A March 1973 entry in the veteran's service medical records 
noted that the veteran reported to the Hospital at George Air 
Force Base with back pain.  

An April 1973 physical profile report noted that the veteran 
had improperly used drugs and stated that the veteran had 
tested positive on March 23, 1973 and April 9 and 11, 1973 
for barbiturates.  

The veteran's service medical records also included an April 
1973 report of medical history in which the veteran indicated 
that he had never experienced recurrent back pain.  An April 
1973 report of separation medical examination noted the 
condition of the veteran's spine as "normal" and that the 
veteran denied drug use "and all other significant medical 
or surgical history."  

The veteran filed his initial claim for disability 
compensation in March 1993.  

The record includes private medical treatment reports dated 
in 1982 which indicated that the veteran had been treated for 
pain of the neck, low back, left hip and left buttock.  A 
March 1982 entry noted that the veteran attributed the onset 
of his disability to a December 1981 motor vehicle accident 
and that he had "sustained a whiplash type injury to his 
neck and a jarring injury to his low back."  An April 1982 
entry noted that the veteran reported a severe increase in 
pain after a lot of heavy lifting.  In a May 1982 entry, it 
was noted that the veteran attributed his continued pain to 
"a motor vehicle accident in October."  The entry also 
indicated that the veteran admitted to a "heroin problem."  

An August 1982 private medical report noted that the veteran 
had been in a December 1981 automobile accident and had 
persistent low back pain.  The report also noted that, during 
the same period, the veteran began to use "heroin and other 
street drugs to control his pain."  Additionally, the report 
stated that the veteran had "a history of back injuries 
dating back to 1972."  

An October 1982 private hospital admission record noted a 
history of an automobile accident in December 1981 and listed 
the veteran's admitting diagnoses as being those of back 
pain, drug addiction and depression.  

A March 1991 report of private medical treatment regarding 
low back pain noted that the veteran had fallen in September 
1990 and injured himself at work.  The report noted that a 
prior "B-200 evaluation" showed a non-physiologic response, 
which was suggestive of misrepresentation of the veteran's 
"ability to move his lumbar spine in different planes."  
The report also indicated that the veteran's use of his 
Clonidine prescription had been "very inappropriate and even 
dangerous."  The primary diagnosis was noted as being 
depression, "likely related to his work injury."  The 
report also noted that nothing consistent from an objective 
standpoint could be correlated with the veteran's subjective 
symptoms.  

A January 1992 private medical report noted that the veteran 
had "degenerative disc disease at L4-5 and L5-S1 as well as 
lateral recess spinal stenosis."  The report also stated 
that the veteran was "totally disabled from work due to the 
severity and persistence of [his] pain related to his severe 
disc degeneration at L4-5 and L5-S1."  

In a February 1994 written statement, the veteran indicated 
that he had been treated for an in-service back injury and 
diagnosed as having muscle strain.  The veteran stated that 
he began to drink and use heroin to ease the pain and had 
struggled with drugs since that time.  

The record also included an April 1995 AIDS Project Los 
Angeles Diagnosis Form which stated that the veteran had been 
diagnosed with acquired immune deficiency syndrome (AIDS) in 
1986 and noted his "transmission category" as "IV drug 
use."  The medical record also stated that the veteran was 
"unable to work due to HIV disease."  The reason of the 
veteran's inability to work was reported by the physician as 
"[b]ack injury - degenerative spine/disc disease - HIV-
related."  

A September 1995 VA report of psychiatric discharge summary 
listed the veteran's discharge diagnoses as being inactive 
cocaine and heroin dependence, HIV, hepatitis C, insulin-
dependent diabetes mellitus and chronic back pain.  The 
report noted that he had been diagnosed as being HIV positive 
in 1986 and had injured his back while lifting heavy sandbags 
in the military.  The report also noted that the veteran had 
served in the military in 1972 and 1973 and stated that the 
veteran had began to use heroin intravenously at age 17 and 
"became addicted by 1979, while he was in the military."  

An October 1995 report of VA medical evaluation noted that 
the veteran reported that he had injured his low back in 1972 
and had numerous subsequent evaluations for low back pain.  
The report also noted that the veteran reported that he had 
tested positive for HIV in 1986 and that he had developed 
hepatitis B and C in 1994.  The report listed diagnoses of 
chronic low back pain with normal range of motion, HIV 
positive by history and history of hepatitis B and C.  

A VA report of domiciliary care dated from May to November 
1996 noted that the veteran had been diagnosed as HIV 
positive "in 1986 secondary to use of heroin by exchanging 
needles."  The report also noted that, at that time, the 
veteran was HIV positive and asymptomatic.  

The record also included VA outpatient progress notes from 
dated from May 1997 to March 1998 which included multiple 
diagnoses of HIV, back pain and drug abuse.  

VA progress notes dated from February to June 1997 also 
included several diagnoses of HIV and noted the veteran's 
history of endocarditis, pneumonia, oral thrush, fatigue and 
memory loss.  



II. Low Back Disorder

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the "Court") has further defined a well-grounded 
claim as a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) an in-
service injury or disease; (2) a current disability; and (3) 
a nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  Id at 496.  

The evidentiary assertions by a claimant are accepted as true 
for purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

As mentioned hereinabove, in order for the claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability, an in-service injury or 
disease and a nexus between the current disability and the 
in-service injury or disease.  Caluza, 7 Vet. App. at 506.  

For the purposes of determining whether the claim is well 
grounded, the record indicates that the veteran has current 
back disability, as the January 1992 private medical report 
noted "degenerative disc disease at L4-5 and L5-S1 as well 
as lateral recess spinal stenosis."  Additionally, for the 
purposes of determining well groundedness, the record can be 
read to support that the veteran had an in-service injury or 
disease, as the March 1973 entry in his service medical 
record noted that he had complained of back pain.  

However, the record contains no medical evidence establishing 
a nexus between the currently demonstrated low back 
disability and any injury or disease which was incurred in or 
aggravated by service.  Indeed, the April 1995 AIDS diagnosis 
form suggested that the veteran's back disability was HIV-
related.  A March 1982 private medical record had attributed 
his back disability to a December 1981 motor vehicle 
accident, and an April 1982 entry related his pain to heavy 
lifting.  Furthermore, a May 1982 entry attributed his 
disability to "a motor vehicle accident."  Finally, a March 
1991 private medical report related the veteran's back 
symptoms to a September 1990 work-related injury.  

Although the veteran asserts that his current back disability 
is due to his in-service back injury, the record contains no 
medical evidence connecting the claimed disability to an 
injury or disease in service.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

Because the veteran has not submitted competent evidence of a 
nexus to service, the Board finds that the claim of service 
connection for a low back disorder is not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  In claims that are not 
well grounded, VA does not have a statutory duty to assist 
the veteran in developing facts pertinent to his claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a veteran of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim of service connection for low 
back disability.  By this decision, the Board is informing 
the veteran of the evidence necessary to make his claim as 
set forth hereinabove well grounded (i.e., competent medical 
evidence establishing a nexus between any current back 
disability and any injury or disease incurred in or 
aggravated by service).  



III. HIV-related Disability and Drug Addiction

VA regulations prohibit granting direct service connection 
for claims filed after October 31, 1990 when a disability is 
the result of the veteran's abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  The abuse of drugs is defined as "the 
use of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.301(d) (1999).  

38 C.F.R. § 3.301(a) is a bar to direct service connection.  
The record indicates that the veteran asserts that his drug 
addiction has resulted from his attempts to manage the pain 
secondary to a claimed in-service back injury.  

The Board notes that 38 C.F.R. § 1110 does not preclude an 
award of secondary service connection for disability due to 
alcohol and drug abuse, but only payment of compensation.  
See Barela v. West, 11 Vet. App. 280, 283 (1998).  A 
disability which is the proximate result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

However, his claim of service connection for a back disorder 
has been denied in this case.  As service connection has not 
been granted for any disability, the current claim of 
secondary service connection also must be denied.  

The record indicates that the veteran's HIV and AIDS-related 
disability was not clinically manifested until many years 
after service.  Furthermore, the record contains no medical 
evidence establishing a nexus between the currently 
demonstrated HIV and AIDS-related disability and any 
innocently acquired disease or injury which was incurred in 
or aggravated by service.  See Caluza v. Brown, 7. Vet. App. 
at 506.  

The competent evidence of record establishes that the veteran 
became HIV positive and contracted AIDS as the result of his 
intravenous use of drugs after service.  38 C.F.R. § 3.301(a) 
prohibits the grant of service connection in this case as the 
veteran's HIV and AIDS related-disability is shown to be the 
direct result of the veteran's drug abuse of willful 
misconduct origin.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the veteran has not been determined to have a service-
connected disability, there can be no basis for his claims of 
secondary service connection.  

Accordingly, the veteran's claim of service connection for 
disability manifested by drug abuse and HIV-related 
disability must be denied by operation of law.  





ORDER

As the claim of service connection for low back disability is 
not well grounded, the appeal is denied.  

The claim of service connection for disability manifested by 
drug addiction is denied.  

The claim of service connection for HIV-related disability is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

